UNITED STATES

V.

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA

MAX ALBERTO ESTRADA LINARES :

Defendant

LETTERS TO TI~
BERS OF T'
ELIGIOUS COMMUNITY

M_

 

EM

Case No. 16-CR-0067 (HEH)

DEFENDANT’ S POSITION IN AID OF SENTENCING

EXHIBIT 4A

 

* COURT FROM

 

 

 

 

 

K

4 DEFNDANT’ S

 

 

(PART 1)

futiapa, july 6, 2018

iudge Hodson:

Sincerely, l direct to you wishing you success in your daily tasks, in such important
job making justice and in the pursuit of the truth.

'i`he motive of this letter is to state that l am cousins with MAX ALBERTO ESTRADA
LINARES, that since 22 years ago when l Was born I was diagnosed With brittle bone
disease “Crystal Bones" fit is a genetic modification in which the bones easily
fracti,iret sometimes without an apparent reason, it is suffered With short height
head eniargement, physicai deformities, scoliosis, bone tissue formation, bruises,
bent legs, loss of hearing, stiffness and blue spots on the sclera] despite this
alteration or lifestyie, thanks God whom gave me life, thanks to my parents whom
gave me life and mainly thanks to my cousin MAX ALBERTO ESTRADA LLNARES
whom since l was born and knowing my diagnosis has helped me With medical
treatmentsl special injections, physical therapy and has always been looking after
me and my family He is currently being judged under your jurisdiction for which I
attest that during the time we lived together in the Republic of Guateniala he
showed being an honorable loyal, and integral person With good Values.

For Which l amply recommend MAX ALBERTO ESTRADA LINARES, begging and
supplicating your honor that he is sentenced to a minimum sentence so he can
return to his life in pursuit of social reinsertion and his iamily. Similarly, taking into
account the above mentioned he is a good person and the great deed he has done for
his famiiy and me.

Sincerely,

ALFREDG AUGUSTO MUNOZ MEDIDA iDENTlFiCATlON DOCUMENT
3421747622201 ISSUE IN THE REPUBLIC OF GUATEMALA

Jmiapa_, 66 de Julio de ZOlS

 

JUEZ HU{)SON:

Atentemente, me diri_§o a tested deseéndole éxitos en sos iabores cotitiianas, en tan
importante cargo de impartir .¥usticia y en bésqueda de la verdad.

iii motive de la presents es para manifestarle quo soy prime de M ALBERTO
ESTRADA LlNARES, one desde hace 22 aims que yo naoi, a ios 6 dias de nacido de
haberme diagnostieado Osteagenosis Imperfecta 01 “HUESOS I)E CRISTAL” (es ana
aiteracion genetics en ei cnai ios hnesos se ttactnran con touche facilidad, algunas veoes se
fraotnran sin nn motive aparente_, se entire de baja estatura, agrandamiento de la cabeza,
sailor deformidad fisica, escoliosis, formeoion de tejido oseo, hematonias, piernas
arqoeadas, perdida de ia audicion, rigidez y tinte azui en ia escierotica) a pesar de csra
alteracion o forma de vida quo he ilevado, primeramente grades a Dios,, quo me die la vida,
gracias a lois padres y principalmente grades a mi prime MAX ALBERTO ESTRADA
LINARES quien desde quo naci' y ai enterarse de mi diagnostioo, me ha ayudado a salir
adeiante, con reis natamientos, inyecciones de un cemento especiei, iisioterapias, él siempre
ha estado ai pendiente de mi y de mi famiiim quien actuaimente esté siendojuzgado en su
judicatura, per lo ouai me permito indioarle quo en el tiempo que convivi con el aca en ia
Rept'iblica de Guaternala, demostrc'> ser ona persona honorabie, soiidaria, integra, ioal y de
bnenas costnmbres.

Por lo coal me permito recomendar ampiiamente a MAX A'LBERTG ESTRADA
LINARES, snplicandole y rogandole que sea sentenciado a one pena minima, para quo el
mismo pueda retainer so vida en aras de la reinseroion sociai y en bienestar de so familia.
as mismo tomando en considetacic'>n a lo antes mencionado, en la buena persona quo el ha
sido y la gran obra que éi ha hecho en mi per arnor a so familia.

Atentamente

 

 

ALFREDO AUGUSTO MUNOZ MEDINA DOCUMENTG PERSGNAL DE
IDENTLFICACIGN 342} 74762 2201 EXTENDIDG EN LA REPUBLICA DE
GUATEMALA

 

 

t %Mzt zers;e£é§§ia sizes <-=:e£ze*¥
set sz%§z§§§ tz§sm€§§?§§£¥i s §§
santos <<stssese<<<<e<<<<'<<s<<<;<

 

 

Pentecostal Evangelical Church
“Vision of God”

Margarito Masillas Meientires

General Pastor
Puerto San lose Escuintla August 66, 2018

’l`o Whorn lt May Concern:

Hereby Margarito Mancilla Melendrez Pentecostal Evangelical
Church Vision of God IS 40~3 1 pastor certify that know Max
Alberto Estrada Linares.

With residence Guatemala City as an honest, hardworl<ing
person With high moral values, he avoided problems and With
good human relationships fellowship in his community, so l do
not doubt and do not have any inconvenience to stamp and

sign the presenti l turn in to the interested for the convenient
legal use.

Sincerely,

Margarito Mancilla Melendrez Stamp

Legal Person 53-2016

 

Pueri:o San lose, Angust 21, 2018
Sir Hudson

Hereby I write with ali due respect wishing you success in your daily tasks

The purpose of this letter is to ask clemency when sentence Mr. Max Estrada
because he is father of four children and his wife, in his absence is the support of his
family He has been a good man in here in the community of Puerto and has helped
many peopie with jobs and sick peopie With medication and has given gifts to
children on chiid’s day, and Christmas baskets for poor families. 1 ask on the name of
God a favorable sentence; so he can be with his famiiy, please your honor consider it

for his famiiy.

Sir ]udge, I thank you for your attention God hiess you.

Sincereiy,

Es’ceban Escobar Famiiy

Puerto San lose 21 de agosto dei 2018

Seiior Hodsoo

Por medio de ia oresente me dirijo a ustecies con el respeto que meted se
merece deseéndoie bueoos exitos en sue iabores diarios.

E% motive de ia presente es para pedirie ciemencia para juzgar ai sehor
Max Estrada pues ya que e'i es padre de famiiie de metro hijos y so esposa
en ia ausencia de éi es el saftén de su famiiie , ei cuai ha side on buen hombre
aqui en ia comunidad dei puerto y ha ayudado mucha gente con trabaio y
enfermos con medicine y a hines con regaios para ei die dei nine y canastas
navidei'ias para ias families pobres, pidie'ndoie encarecidamente en el
nombre de Dios una coodena favorabie para éi , quien puecia ester con so
famiiia § no 10 haga per e¥ hagalo per la familia,

SeS`ior Juez, agradeciéndoie per so atencién, Dios me io bendiga.

Atentameote

Famiiia, Esi'eben Escobar

 

<;:_é:h_.__w__; :

 

Hereby Zoiedad Enriquez with residence in Guaternaia City Write you
Sir. lodge Hudson in reference to Max Aiberto Estrada Linares. I request
that in making a decision piease have into account our Words for that
great person who has helped us and the Whoie community; he has been

good problem avoided problems. I thank your honor for the space you
have given me, thanks for your attention

Guatemala, Angust 6, 2018

Zoiedad Enriquez

1
5
geier ma>,$@ else \.o. i?reeamwie. ?APXA‘,§ gangser

F l
farm r~`*z`;c::>f“£§Fii'\, {"fuan;~*z chi §cfyn§,.om"ir;i
"" \~3

.»1>».? res rr.<l#!\ '”`
M m;; et iv k ¢§@_A§,!

£"

 

Tai§"§ BEES&&Q
“¢¢....¢
@j mg i,"r..ffi hist 254

, ,;>,¢~a~ a§,¢;,,,; mf,$'_!=._

K /;¢ §'?j`€;§§"§ 51§\;0 513 l&m§t»r
erect ;-\e§;£{e»; C§¢.»p §§ Q£¢‘»Q;€§g bee m e<lresa

fxz;&£qr»{{<~, 5?5;¢»,»:; gri/34

 

 

intern Dea:§_;\n¢e carl /;:r:>§
t_.) ’ f ' 1 '
a>¢'.e'f§&§t{:‘} /:j diez/peytng 'w‘ Q}f‘r:i€:~ /G ("é‘}mu/?fé;§d_“

 

§¢‘j /i'§fz nr§_S rs life it rf §§ rid W{e?>;$;r“nc` r"~'§

 

§g;z§;'£ar\§ m \n£, ;»7¥‘_»';_1 ja/fg\-er: \

 

 

 

 

 

 

 

 

m ries of generic s
v ' \) ‘ W
<>pnrs{ Yfm<s mr M£;r:§ c(;¢x#M fs.-iz:.r-§(}
f::fF.Gf.: nw gaf Cif § ltf§?f’ ,IP`:;\ $_
;\_) vx-»v\. f -r `pcv'l
if
i:;nv.LQ{-n»:\\'& mg r§§’ Cl:¢}n§l@ r%{/` 2 C'_ZS?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pentecostai evangelic church
Vision of God

Puerto San lose Escuintla August 6, 2018

'i`o Whom it May Concern:

'l`hrongh this letter Pastor Guadalu from the Vision of God
Pentecostal evangelic church IS 40-31 attest that know Max Alberto
Estrada Linares with residence in Guatemala city as a hard Worker,
honest With high values person Who avoided problems and had good
humane relationships and camaraderie in his community so I do not

hesitate to sign and stamp the present l surrender this for any legal
usage necessary

Sincereiy,

Priest Angei Lemns Rizo Starnp

Legal Personaiity 53-2016

 

§ °'“"e lGLES|A EVANGE|.|CA PENTECUSTES

"?' ,. e ' y. § .~ ',z ~ ` f "
,, ~, k 3 s x § ; -» § tr '~ *

Puerto san lose Eseuintla 05 de agosto de 2013

F
.»

               

A qu§en interese.

Por media de la pressure guadaiu pasth de la iglesia pentecostés visién De
Dios fS 40-31 hago constar que conozco a Max Alberte Estrada Linares

con direccién, Ciudad de Guatemala come persona honrade de alias
valores morales trabajadora, asi come evitada de problemas de buenas
relaciones humanas y compelledst en su comunidad per lo que no duda y
no tengo mirran inconveniente en extender firmer y seller la presente. Dando
entrega ai interesado el use legal que le convenga.

Atentamente.

   

;/

Pastor Ang’§i Lemu; Rizo.

Personeria juridical 53»2016

Barrio Los Encuentros, Pto. San José, Escuintia. »

Teléfono: 4520-2619

 

 

Commercial Nautica Kavir

Embarcadero il Neighborhood, Puerto San §ose, Es€uintla
Manufacmre of sea vessels with fiberglass

Puert;o San lose, August 13, 2018
To Whom lt May Concern:

Respectfu}ly, l write to you with the next objective

Mr. Max Alberto Estrada Linares from this port l have known as an honest,
altruist person with good values, focused in the community with a very united
family with religious preceptsl therefore l do not have an inconvenient to

recommend the above person

Thanl<ing beforehand your attention and With the respect you deserve l say
bye to you.

Sincerely,

Kavir Enrique Perez Rizo

 

COMERCIAL NAUTICA KAVIR

 

Bzi:'r§o sr £’ii'l§zl §€(;`A §}ifi`i?{§ 53 515 I€'.ei',»"`sz?::, S:‘ue:'i‘n lie §`::e *;’§"i,‘€i‘»l‘, §:~:ziziz',a£is

;“`i'z§’i?‘§zx:zeiéiz :§¢:' e)izfim‘em.jones zizur,ifim§:s eis peco i:z.?}'o'»:?’o lie from lie :fi`ei§“i"u

Puerto de San jose, 13 de agosto de 2018

A QUZEN ZNTERTESE.
Con rode respeto me dirijo a rested con el siguiente objeto.

§§ sei“ior Max Aiberto Estrada Linares originario de este puerto lo conozco come persons de
buenas costumbres, honradez a toda prueba, con alto grade de elimist enfocado a la
eomuoidad y con una famiiia moy unida y apegados a ios preceptos religiosos, per io tanto no
tengo ningi.'m inconveniente en recomendar a la persona en mendoza .

Agradeciendo cie antemano su atenr.§on a la presente y con el respeto que se merece me
despido de usted.

ATF_NTAMENTE:

 

 

a<;\“f’ f _
i< ir En_i:jque Perez Rizo

ALFREDG AUGUSTO MUNOZ MEDIDA lDENTlFICATIDN DDCUMENT
3421747622201 ISSUE IN THE REPUBLIC OF GUATEMALA

Guatemaia, August 21, 2018
Sir
]UI}GE HUBSON
Yours truly,

Honorable judge Hudson

l have the honor to Write and greet you and at the same time hereby, iet you know
that thanks to Max Alberto Estrada Linares, identified with lD N. 160799406509 he
helped us with medication and transportation to have eye surgery due to cataract
and ileshiness in the department of Escuintla and we satisfactorily recovered

We remain at your service

Sincerely,

HILDA AZUCENA SOLIS BALTAZAR ENRIQUE ASTURIAS SOLIS FREFELY ]OEL
BLANCO

Guatemala, 21 de agosto de 20i8.

Ser”ior
JUEZ HUDSON
Su Despacho.

Hooorab§e iuez Huosori

Tengo el agraoo de dirigirme a usied para saluoarlo y a ia vez per este medio
hacer de eu cooooimienio que gracias ai sei'"ior MAX ALBERTO ESTRADA
UNARES, owen se identifies con so numero de DPl 1607994060509 nos ayuclo
soo medicina, medicamenios y transports para 3a realizacion de operaciones de
los ojos por catarata y eocamocidad, en ios mismos, que se iievo a cabo en el
departamenio de Esouiniia, y que satisfactoriamente salimos olen de la oirugia.

Nos suscribimos de usied.

  

 
 

Atentamente,
.~ ~'A,.` `.* "~»`?
< ' fe l ":: w ` _ 7
;‘ ‘, v " "; v €_: w w w sr _ .. . 2 ….»_`Mr_r____'_m; \¢ '
' ~~~~~ "…“»"5~‘=" i ~ sons 2)BALT o summit AstusiAs sous 3)FREDELYJ0EL BLAN

§?l AKSH'!¢Y@§§¢:)M@ ly_,/:;;§ ¢;. aims §gc';iz§' N‘L isé$é?-i£§ wi|'U

1
,_1

 

